          Case 2:15-cr-00054-JCM-CWH Document 174 Filed 11/20/18 Page 1 of 5



1    DAYLE ELIESON
     United States Attorney
2    ELIZABETH O. WHITE
     Appellate Chief and
3    Assistant United States Attorney
     400 South Virginia, Suite 900
4    Reno, Nevada 89501
     775-784-5438
5    Elizabeth.O.White@usdoj.gov
     Attorneys for the United States
6
                              UNITED STATES DISTRICT COURT
7                                  DISTRICT OF NEVADA

8
     UNITED STATES OF AMERICA,
9                                                       Case No. 2:15-CR-54 JCM (CWH)
                            Plaintiff,
10                                                      Government’s Motion to Extend Time
                 vs.                                    to File Response to Defendant’s
11                                                      Motion to Vacate Sentence
     CAMERON BELL,                                      (First Request)
12
                            Defendant.
13

14   Certification: This motion is timely.

15          On November 15, 2018, the Court ordered the government to respond, within 14

16   days, to Bell’s motion to vacate sentence, which Bell filed on August 20, 2018. See ECF No.

17   173 (order); 171 (motion). Pursuant to Local Rules IA 6-1 and 26-4, the government

18   requests an addition 21 days, to and including December 20, 2018, to file its response. In

19   support of this motion, undersigned counsel states the following:

20   1.     Bell was convicted at trial in July 2016 of unlawful possession of a firearm in

21   violation of 18 U.S.C. 922(g)(1). ECF No. 120. Bell appealed, and in March 2018 the court

22   of appeals affirmed. ECF No. 162.

23   2.     On August 20, 2018, Bell filed a timely motion to vacate sentence under 28 U.S.C.

24   § 2255. ECF No. 171. As the federal rules direct, the government took no action on that
          Case 2:15-cr-00054-JCM-CWH Document 174 Filed 11/20/18 Page 2 of 5




1    motion, instead waiting for the Court to determine whether a government response was

2    necessary. See Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United

3    States District Courts (directing the judge to conduct an initial review and dismiss the

4    motion it the movant is plainly not entitled to relief, and further directing that “[i]f the

5    motion is not dismissed, the judge must order the United States attorney to file an answer,

6    motion or other response within a fixed time, or to take other action the judge may order”);

7    id., Rule 5(a) (“The respondent is not required to answering the motion unless a judge so

8    orders.”).

9    3.     On November 15, 2018, the Court issued an order directing the government to file a

10   response to Bell’s motion. ECF No. 173. The Order directs the government to file its

11   response within 14 days. Id.1

12   4.     Undersigned counsel is the chief of the U.S. Attorney’s office’s appellate division,

13   which is responsible for the office’s appellate and post-conviction litigation. In the best of

14   circumstances, responses to Section 2255 motions generally take between 30 and 45 days to

15   prepare (longer if affidavits from trial counsel are necessary). Now, however, the appellate

16   division is currently one person short of its usual five-member complement; it will be back to

17   full strength in mid-December 2018. As a result, the four attorneys in the division have

18   taken on additional work. In addition, one of the attorneys is on pre-scheduled annual leave

19   all this week; and undersigned counsel will be on a pre-scheduled annual leave from

20

21
     1
      The order notes that Bell filed a motion, and that “[t]he government has not filed a
     response.” Id. To the extent his suggests the Court believes the government has been
22   derelict, the government apologizes for any misunderstanding, but respectfully notes that, as
     quoted above, the Rules explicitly provide that the government is not required to file a
23   response until the Court orders it to do so. Because judges in this district frequently
     determine in their initial review of a 2255 motion that certain grounds should be dismissed,
24   and thus direct the government to respond to only some of the grounds in a motion, it is our
     office’s practice not to respond until receiving direction from the Court.
                                                  2
          Case 2:15-cr-00054-JCM-CWH Document 174 Filed 11/20/18 Page 3 of 5




1    Thanksgiving through December 2, 2018. Finally, although undersigned counsel usually

2    assigns 2255 motions to the appellate attorney who handled the direct appeal, in this case

3    that attorney is no longer with the appellate division, so the appellate division attorney to

4    whom this motion is assigned will need additional time to review the record and familiarize

5    himself or herself with this case, in particular because parts of Bell’s motion are hard to

6    decipher and somewhat cryptic in their allegations.

7           For all these reasons, undersigned counsel believes the government will need an an

8    additional 21 days, to and including December 20, 2018, to file its response to Bell’s motion.

9           WHEREFORE, based on the foregoing, the government respectfully requests an

10   extension to and including December 20, 2018, to file its response to Bell’s motion.

11          Dated this 20th day of November, 2018.

12                                               DAYLE ELIESON
                                                 United States Attorney
13

14                                               s/Elizabeth O. White
                                                 ELIZABTH O. WHITE
15                                               Appellate Chief and
                                                 Assistant United States Attorney
16

17

18

19

20

21

22

23

24

                                                 3
          Case 2:15-cr-00054-JCM-CWH Document 174 Filed 11/20/18 Page 4 of 5




1                                CERTIFICATE OF SERVICE

2    I certify that on November 20, 2018, I electronically filed the foregoing Government’s
     Motion with the Clerk of the Court by using the CM/ECF system. I also caused a copy of
3    this motion to be sent to the defendant at the following address:

4          Cameron Bell
           Reg. # 49789-048
5          USP Victorville
           U.S. PENITENTIARY
6          P.O. BOX 3900
           ADELANTO, CA 92301
7

8
                                                    s/ Elizabeth O. White
9                                                   ELIZABETH O. WHITE
                                                    Appellate Chief and
10                                                  Assistant United States Attorney

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                             4
          Case 2:15-cr-00054-JCM-CWH Document 174 Filed 11/20/18 Page 5 of 5




1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,
                                                      Case No. 2:15-CR-54 JCM (CWH)
4                          Plaintiff,

5               vs.                                    Order

6    CAMERON BELL,

7                          Defendant.

8

9

10   Based upon the pending motion of the government, and good cause appearing,

11           IT IS HEREBY ORDERED that the government shall have until December 20,

12   2018, to file its response to Defendant Cameron Bell’s Section 2255 motion.

13

14   DATED this _____ day
           December        of ____________, 2018
                       4, 2018.

15

16
                                         __________________________________________
17                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

                                              5
